Exhibit 10.1

AMENDMENT TO THE

BOARD REPRESENTATION AND STANDSTILL AGREEMENT

This Amendment to the Board Representation and Standstill Agreement (this
“Amendment”) is made as of October 26, 2017, by and among LSB Industries, Inc.
(the “Company”), LSB Funding LLC (the “Purchaser”), Security Benefit Corporation
(“Security Benefit”), Todd Boehly (“Boehly”), Jack E. Golsen (“J. Golsen”),
Steven J. Golsen (“S. Golsen”), Barry H. Golsen (“B. Golsen”), Linda Golsen
Rappaport (“L. Rappaport”), Golsen Family LLC (“Family LLC”), SBL LLC (“SBL
LLC”), and Golsen Petroleum Corp. (“GPC”, and together with J. Golsen, S.
Golsen, B. Golsen, L. Rappaport, Family LLC, SBL LLC, each a “Golsen Holder”
and, collectively, the “Golsen Holders”). Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings given them in the
Agreement.

WHEREAS, the Board has determined it to be in the best interests of the Company
to reduce the size of the Board from eleven (11) members to nine (9) members.

WHEREAS, in connection with the reduction in the size of the Board, one Director
designated by the Purchaser shall resign.

WHEREAS, the Company, the Purchaser, Security Benefit and the Golsen Holders are
parties to that certain Board Representation and Standstill Agreement, dated as
of December 4, 2015 (as amended, restated, supplemented or otherwise modified,
the “Agreement”).

WHEREAS, pursuant to Section 4(f) of the Agreement, the parties hereto desire to
amend the Agreement.

NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendment of Section 1(b). The first sentence of Section 1(b) of the
Agreement is hereby deleted in its entirety and replaced with “[RESERVED].”

2. Amendment of Section 1(b)(i). Section 1(b)(i) of the Agreement is hereby
deleted in its entirety and replaced with “[RESERVED].”

3. Amendment of Section 1(c).

A.    The first sentence of Section 1(c) of the Agreement is amended and
restated in its entirety as follows:

“(c)    For so long as the Board consists of nine (9) or fewer Directors, from
and after the Closing and until the Board Designation Termination Date, the
Purchaser shall be entitled to designate up to two (2) Purchaser Designated
Directors pursuant to this Section 1;



--------------------------------------------------------------------------------

provided, however, that, from and after the redemption in full of all of the
Purchased Series E Preferred Stock held by the Purchaser and its Permitted
Transferees (the “Redemption Termination Date”), so long as the Purchaser and
its Permitted Transferees, collectively, continue to beneficially own at least
10% (but less than 25%) of the shares of Common Stock issuable upon exercise of
the Warrants (whether owned following exercise of the Warrants or as a right to
acquire such shares of Common Stock upon exercise of the Warrants), the
Purchaser shall only be entitled to designate one (1) Purchaser Designated
Director and the Company and Board shall take all actions necessary or advisable
to effect the foregoing provision.”

B.    Section 1(c) is further amended by inserting the following as the second
sentence thereof as a new sentence:

“For so long as the Board consists of ten (10) or more Directors, from and after
the Closing and until the Board Designation Termination Date, the Purchaser
shall be entitled to designate up to three (3) Purchaser Designated Directors
pursuant to this Section 1; provided, however, that, from and after the
Redemption Termination Date, (i) so long as the Purchaser and its Permitted
Transferees, collectively, continue to beneficially own at least 25% of the
shares of Common Stock issuable upon exercise of the Warrants (whether owned
following exercise of the Warrants or as a right to acquire such shares of
Common Stock upon exercise of the Warrants), the Purchaser shall only be
entitled to designate up to two (2) Purchaser Designated Directors and (ii) so
long as the Purchaser and its Permitted Transferees, collectively, continue to
beneficially own at least 10% (but not greater than 24.99%) of the shares of
Common Stock issuable upon exercise of the Warrants (whether owned following
exercise of the Warrants or as a right to acquire such shares of Common Stock
upon exercise of the Warrants), the Purchaser shall only be entitled to
designate one (1) Purchaser Designated Director and the Company and Board shall
take all actions necessary or advisable to effect the foregoing provision.”

4. Amendment of Section 2. Section 2 of the Agreement is hereby deleted in its
entirety.

5. Governing Law. This Amendment shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of said State applicable to contracts to
be made and performed entirely within said State.

6. Counterparts. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. A signature to this Amendment executed and/or transmitted
electronically shall have the same authority, effect, and enforceability as an
original signature.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

LSB INDUSTRIES, INC. By:  

/s/ Daniel D. Greenwell

Name   Daniel D. Greenwell Title:   CEO/President LSB FUNDING LLC By:  

/s/ Anthony D. Minella

Name:   Anthony D. Minella Title:   Manager SECURITY BENEFIT CORPORATION By:  

/s/ Anthony D. Minella

Name:   Anthony D. Minella Title:   Senior Vice President

/s/ Todd Boehly

Todd Boehly

/s/ Jack E. Golsen

Jack E. Golsen

/s/ Barry H. Golsen

Barry H. Golsen

 

3



--------------------------------------------------------------------------------

/s/ Steven J. Golsen

Steven J. Golsen

/s/ Linda Golsen Rappaport

Linda Golsen Rappaport GOLSEN FAMILY LLC By:  

/s/ Jack E. Golsen

Name:   Jack E. Golsen Title:   Manager SBL LLC By:  

/s/ Jack E. Golsen

Name:   Jack E. Golsen Title:   Manager GOLSEN PETROLEUM CORP. By:  

/s/ Jack E. Golsen

Name:   Jack E. Golsen Title:   President

 

4